11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Quad A, Inc.,                                * From the 70th District Court
                                               of Ector County,
                                               Trial Court No. A-20-06-0626-CV.

Vs. No. 11-20-00223-CV                       * June 4, 2021

The G & M Harris Family Limited              * Per Curiam Memorandum Opinion
Partnership, L.P., Gary Harris, Mary           (Panel consists of: Bailey, C.J.,
Harris, and CJ Real Estate, LLC,               Trotter, J., and Williams, J.)

     This court has considered the parties’ agreed motion to dismiss this appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against the party incurring same.